Appellant contends that the district court erred by denying his
                petition because Lafler v. Cooper, 566 U.S.    , 132 S. Ct. 1376 (2012), and
                Missouri v. Frye, 566 U.S. 132 S. Ct 1399 (2012), provided good cause
                to excuse the procedural bars. We disagree. Appellant's case was final
                when those cases were decided and he fails to demonstrate that their
                holdings apply retroactively to him. See Clem v. State, 119 Nev. 615, 627-
                28, 81 P.3d 521, 530-31 (2003). Moreover, appellant fails to demonstrate
                prejudice because he concedes that his ineffective-assistance claim under
                Cooper and Frye lacks merit and is not properly litigated in this appeal.
                Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                        Saitta




                Gibboris                                  Pickering
                                                                      Plek0A         ,J.




                cc:   Hon. Carolyn Ellsworth, District Judge
                      Karen A. Connolly, Ltd.
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A